United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2338
                       ___________________________

                                 Kevin Pennington

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Arkansas Game & Fish Commission, originally named as Arkansas Game and Fish

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: March 1, 2018
                              Filed: March 9, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Kevin Pennington appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action against his former employer, the

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
Arkansas Game and Fish Commission, in which he asserted claims of failure to
promote, as well as discriminatory and retaliatory termination. Upon careful de novo
review, we conclude that summary judgment was proper. See Gibson v. Am.
Greetings Corp., 670 F.3d 844, 852-54 (8th Cir. 2012) (standard of review; in absence
of direct evidence of discrimination, Title VII claims are analyzed under burden-
shifting framework: if plaintiff establishes prima facie case, defendant may rebut by
articulating legitimate nondiscriminatory reason for adverse employment action; in
response, plaintiff must prove reason was pretextual); Twymon v. Wells Fargo & Co.,
462 F.3d 925, 935 (8th Cir. 2006) (to prove pretext, plaintiff must both discredit
asserted reason for adverse employment action and show that circumstances permit
reasonable inference that real reason for adverse action was unlawful discrimination).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-